[Cite as In re Application of Whetstone, 130 Ohio St.3d 1208, 2011-Ohio-5408.]




                          IN RE APPLICATION OF WHETSTONE.
                       [Cite as In re Application of Whetstone,
                       130 Ohio St.3d 1208, 2011-Ohio-5408.]
Application for admission to practice law approved—Applicant may apply to take
        the next bar examination.
    (No. 2011-1325—Submitted October 5, 2011—Decided October 20, 2011.)
                     ON REPORT by the Board of Commissioners on
                  Character and Fitness of the Supreme Court, No. 480.
                                 __________________
        {¶ 1} On August 3, 2011, the Board of Commissioners on Character and
Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E),
recommending that Stephen Grant Whetstone’s application to take the Ohio bar
examination be approved.
        {¶ 2} On consideration thereof, it is ordered by the court that the application
of Stephen Grant Whetstone for admission to the practice of law in Ohio is
approved, and he may apply to take the next bar examination.
        O’CONNOR,       C.J.,    and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                ______________________